Appeal dismissed, without costs, on the ground that the insurance carrier has appealed for itself alone on an issue hostile to the interests of the employer, without either directing the notice of appeal to the employer or serving the same upon the employer. The appeal is dismissed, however, without prejudice to the right of appellant to make application to perfect the appeal, pursuant to section 107 of the Civil Practice Act. Present •— Hinman, Acting P. J., Davis, Whitmyer, Hill and Hasbrouck, JJ.